UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7613



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CAMILLE FORD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-94-163, CA-98-1206)


Submitted:   February 28, 2003              Decided:   June 2, 2003


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Camille Ford, Appellant Pro Se. Laura P. Tayman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Camille Ford appeals the district court’s order denying her

motion to reopen her previous § 2255 motion.   We have reviewed the

record and find no reversible error.       Accordingly, we deny a

certificate of appealability and dismiss for the reasons stated by

the district court. See United States v. Ford, Nos. CR-94-163; CA-

98-1206 (E.D. Va. Sept. 20, 2002).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2